Title: Public Debt, [19 November] 1792
From: Madison, James
To: 




[19 November 1792]

   
   The Committee of the Whole took up the section of the president’s speech dealing with reduction of the public debt. FitzSimons moved for a resolution that the House should adopt measures and direct the secretary of the treasury to report a plan to reduce the debt.


Mr. Madison wished for information before he could agree to the motion just made. The exact state of our finances, he conceived, necessary to be well known before measures were taken for the reduction of the debt. The house of representatives had already unequivocally expressed their general sentiments on the subject, in their answer to the President’s speech; but it was not time, he conceived for the adoption of measures with a view to realize what appeared the general wish, until the information, on which those measures were to be grounded, was received.



   
   General Advertiser, 20 Nov. 1792 (reprinted in Federal Gazette, 21 Nov. 1792, and Gazette of the U.S., 24 Nov. 1792).




[19 November 1792]

   
   FitzSimons and Williamson defended the motion.


Mr. Madison again expressed it as his opinion, that information should form the basis of any provision for the reduction of the debt. If the motion were adopted, information, no doubt could be obtained before the final adoption of any measure; but he insisted on the necessity of making that information the groundwork of any proceeding on so important a subject.



   
   General Advertiser, 20 Nov. 1792 (reprinted in Federal Gazette, 21 Nov. 1792, and Gazette of the U.S., 24 Nov. 1792).




[19 November 1792]

   
   Mercer opposed the motion. Smith (South Carolina) said the main issue was whether the House had enough information “that would warrant a beginning in the work of reducing the public debt.”


Mr. Madison drew a distinction between the deliberative functions of the house and the ministerial functions of the Secretaries. The deliberative functions, he conceived, should be first exercised before the ministerial began to act. It should be decided by the house, in the first instance, he conceived, whether the debt should be reduced by imposing new taxes, or varying the burdens, or by new loans. The fundamental principles of any measure he was of opinion, should be decided in the house, perhaps even before a reference to a select committee. He did not pretend to determine whether the motion now before the house might not involve a reference of a ministerial nature merely. But he well knew, he said, that the act establishing the Treasury department had been so construed as to give it a greater latitude than was contemplated when the law past, much against the opinion of a great portion of the people. In the infancy of our government, that latitude, perhaps might be necessary; but he saw no necessity for it at present.



   
   General Advertiser, 21 Nov. 1792 (reprinted in Federal Gazette, 21 Nov. 1792, and Gazette of the U.S., 24 Nov. 1792).




[19 November 1792]

   
   Page proposed to amend FitzSimons’s resolution by striking out the last part, which called for a reference to the secretary of the treasury.


Mr. Madison saw some difficulty in drawing the exact line between subjects of legislative and ministerial deliberations—but still there certainly was a space between them. Gentlemen who argued the propriety of calling on the Secretary for information, plans and propositions, involved the propriety of permitting that officer in the shape of a plan or measure to propose a new tax, and say whether it should be a direct or indirect one. Yet, if it was proposed directly to give this power to the Secretary, few members, he believed, would agree to it. He was in favour of striking out.



   
   General Advertiser, 21 Nov. 1792 (reprinted in Federal Gazette, 21 Nov. 1792, and Gazette of the U.S., 24 Nov. 1792).



   
   After Gerry opposed the Page amendment, the Committee of the Whole postponed further action.




